Citation Nr: 1316054	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for calluses of the feet.

3.  Entitlement to an initial rating higher than 10 percent for migraine headaches.

4.  Entitlement to an initial rating higher than 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony at a hearing before personnel at the RO in April 1992, and before a Veterans Law Judge (VLJ) of the Board in April 1996.  Transcripts of both hearings have been associated with the Veteran's VA claims files.  However, the VLJ who conducted the April 1996 hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707 (2012), the VLJ who conducts a hearing shall participate in the final determination of the claim.  Accordingly, the Board sent correspondence to the Veteran in July 2008 inquiring as to whether he desired a new hearing.  The correspondence informed him, in part, that if no response was received within 30 days, the Board would assume he did not desire a new hearing and would proceed with adjudication of his appeal.  
No response was received from the Veteran concerning this correspondence.  Therefore, the Board will proceed with adjudication of his appeal. 

The Board's December 2008 decision denied the Veteran's service-connection claims for a low back disorder, right ankle disorder and feet calluses.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a March 2011 Memorandum Decision, the CAVC vacated the Board's December 2008 decision and remanded the appeal to the Board for further proceedings consistent with its decision.  In March 2012, the Board remanded the claims on appeal for a VA examination to determine the etiology of the Veteran's low back and right ankle disorders and calluses of the feet.  

Accordingly, the AMC arranged for a VA examination in April 2012 and an addendum opinion in May 2012.  During the pendency of this appeal, the RO also granted the Veteran's claim for service connection for migraine headaches and assigned an initial 0 percent rating, retroactively effective from December 9, 1991, the date of the claim.  By submission of a notice of disagreement (NOD) in October 2010, the Veteran then initiated an appeal for a compensable initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  In the aforementioned March 2012 Board disposition, the Board also remanded the migraine headaches issue for the RO to issue a Statement of the Case (SOC) on the issue of entitlement to an initial compensable evaluation for migraine headaches.  Id.  

On remand, in a June 2012 rating decision, the RO increased the initial rating for the Veteran's migraine headaches from 0 to 10 percent, retroactively effective from December 9, 1991, the date service connection was established.  Since the RO did not assign the maximum disability rating possible to the service-connected migraine headaches, his appeal for a higher initial evaluation continued.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  Thus, the RO issued an SOC to the Veteran that denied entitlement to an initial rating beyond 10 percent for the Veteran's migraine headaches.  The Board has accepted the Veteran's representative's June 2012 statement to the RO as a Substantive Appeal, in lieu of a VA Form 9, as to this claim.  

In August 2012, the Board received additional private and VA medical evidence in support of the claims, along with a typewritten statement from the Veteran, wherein he waived initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance was not necessary.  

Most recently, the Board again remanded the case in October 2012 to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  On remand, in a March 2013 rating decision, the RO granted service connection for the low back disorder claim, characterized as "lumbar strain," and assigned a 20 percent initial rating, retroactively effective from October 5, 1990.  

In April 2013, the Veteran submitted a statement expressing a notice of disagreement with the 20 percent assignment for his lumbar strain, asserting that it should have received a higher initial rating assignment.  Thus, the Board finds that the Veteran has appealed for a higher initial rating for lumbar strain.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

As alluded to, in April 2013, the Board received the Veteran's NOD statement as well as additional private medical records, in the form of Disability Benefits Questionnaires (DBQs) for various disabilities, including his lumbar strain, cervical spine disability, bilateral shoulder disability, pes planus, and left and right ankle disabilities.  Notably, he waived initial RO consideration of this additional evidence, but his case must still be remanded for additional development and consideration.  

The issues of entitlement to service connection for a cervical spine disability, bilateral shoulder disabilities, fallen arches and pes planus, and a petition to reopen a claim for service connection for a left ankle disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The AMC has returned the file to the Board for further appellate review.  
Presently, the Board finds that the AMC has not complied fully with previous remand directives.  A remand by the Court or the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must again remand the above claims.  Id.  The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  A remand by the Board confers on a Veteran the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

I.  Manlincon-Statement of the Case

In October 2012, the Board remanded the Veteran's service-connection claim for a low back disability to the AMC for additional development and consideration.  
As mentioned, in a March 2013 rating decision, the RO granted service connection for the low back disorder claim, characterized as "lumbar strain," and assigned a 20 percent initial rating, retroactively effective from October 5, 1990.  

The Veteran responded in April 2013, so within one year of notification of that decision, that he wished to appeal the March 2013 rating decision.  In particular, the Veteran disagreed with the 20 percent assignment for his lumbar strain, asserting that it should have received a higher initial rating assignment of at least 60 percent.  The Board finds the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal for entitlement for a higher initial rating beyond 20 percent for his service-connected lumbar strain.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2012).  Thus, the Board finds that the Veteran has appealed for a higher initial rating for lumbar strain beyond 20 percent.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

However, because the case has been with the Board, the RO has not had the opportunity to provide the Veteran a Statement of the Case (SOC) on this new issue.  Therefore, the Board must remand the claim, rather than merely referring it.  An SOC must be issued and the Appellant then given an opportunity to perfect the appeal of this claim to the Board by filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

II.  Supplemental Statement of the Case (SSOC) for Right Ankle, Feet Calluses, and Migraines

In October 2012, the Board remanded the case to the AMC for additional development and consideration.  The Board's October 2012 remand directive #4 had instructed the AMC that it should provide the Veteran an SSOC for any issues that remained denied, with notice of all relevant actions taken on the claims on appeal since issuance of the June 2012 SSOC.  However, in March 2013, the AMC recertified the appeal and returned the file to the Board for further appellate review, but without issuing the requested SSOC on the remaining right ankle, feet calluses and migraines claims.  See Stegall, supra.  Indeed, the Board's review of the physical claims file and Virtual VA records fails to reveal that the AMC had issued an SSOC on any of the claims still on appeal following the June 2012 SSOC (right ankle and feet calluses) and June 2012 SOC (migraine headaches).  

On remand, following the additional development requested below, the Board emphasizes that it is imperative that the AMC should readjudicate the claims in an SSOC if any remain denied.  

III.  VA Examination and Opinion for Service-Connection Claims for Right Ankle Disorder and Feet Calluses

The Veteran contends that he is entitled to service connection for his right ankle disorder and feet calluses.  He asserts that ankles were traumatically injured during service and that he has continued to have right ankle pains since service discharge.  See April 2010 statement.  He also maintains that feet calluses were aggravated during his military service by injury to his feet and that his feet have never recovered.  Id.  VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4)(i) (2012).  

A review of the Veteran's service treatment records shows that in July 1980, the Veteran received treatment for pain in the Achilles region of his right ankle that was associated with pes planus.  In August 1980, the Veteran complained of pain in his right ankle for the previous two (2) months.  A physical examination of the right ankle showed good range of motion without evidence of swelling, discoloration, edema, or deformity.  An assessment of possible arthritis [of the right ankle] was entered.  An October 1980 separation examination report reflects that the Veteran's lower extremities were evaluated as "normal."  The examining clinician noted that the Veteran had pes planus.  An October 1980 podiatry examination report reflects that the Veteran had twisted his right ankle in May 1980 that had resulted in immediate pain and edema for several weeks.  After a physical evaluation of the Veteran's feet and right ankle, he was cleared for service separation.  

When examined by VA in June 1981, six months after service separation, the Veteran complained of ankle pain.  He indicated that he had sprained his right ankle while running during his active military service.  No impairment of right ankle was shown on physical examination. Further x-ray interpretations of the feet and ankles were found to have been negative.  The examining physician entered a diagnosis of history of sprains, ankles and feet, with no residuals on physical examination. 

A March 1990 VA treatment report reflects that the Veteran complained of right ankle pain.  He denied having sustained any injury to his right ankle.  He reported that he had injured his right ankle 10 years previously, which dates back to 1980.  Subsequent post-service reports reflect that the Veteran continued to complain of right ankle pain.  

Turning to the feet calluses claim, the Veteran's plantar skin calluses were noted on his December 1977 enlistment examination report, but they were not considered disabling.  Thus, as the Veteran's skin calluses of the feet were noted at service entrance, the Board finds this to be clear and unmistakable evidence that this disability pre-existed his entrance into military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  Other service treatment records show that in May 1978, the Veteran sustained an injury to his left foot.  There was no evidence of discoloration of his skin.  An assessment of left foot strain was entered.  In June and July 1980, the Veteran received treatment for pain in his right foot and Achilles region, respectively, that was associated with pes planus.  An examination of the right foot in June 1980 revealed no evidence of any discoloration.  

An October 1980 separation examination report reflects that the Veteran's feet were found to have been "abnormal."  It was noted that the Veteran had pes planus.  A special podiatry evaluation conducted in October 1980 cleared the Veteran for separation.   

When examined by VA in June 1981, six months after service separation, the examiner stated that there were no plantar "callosities" in the areas of tenderness on deep palpation of either foot.  

Based upon the indications of service treatment records showing that the Veteran received treatment for possible arthritis of his right ankle and his lay statements of continuity of right ankle pain since service, the Board's March 2012 remand found that he should be afforded VA examination to determine the etiology of any current right ankle disabilities.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Board's March 2012 remand observed that the Veteran entered service with a "noted" condition of calluses of the feet and that he received treatment for left foot strain and right foot pain, in finding that a VA skin examination was necessary to determine whether his preexisting calluses of the feet were aggravated by his military service.  See 38 C.F.R. § 3.159(c)(4) (2012); McLendon, supra. 

On remand, the April 2012 examiner diagnosed a right ankle sprain and recorded the Veteran's contention that it was due to an in-service basketball injury where he twisted his foot; and the examiner opined there was no nexus to service, but without providing a rationale.  The same April 2012 examiner also found no current skin disease and no current foot disability except bilateral pes planus; and the examiner opined there was no aggravation of preexisting calluses, noted as plantar skin calluses on his December 1977 enlistment examination report.  

However, the May 2012 addendum opinion by the examiner attempted to provide rationales for the negative opinions, but unfortunately, all of the opinions for the right ankle disability and calluses of the feet were combined.  Indeed, the May 2012 addendum opinion states, "It is not at least as likely as not that the Veteran's claimed right ankle condition or calluses of the feet, which clearly and unmistakably existed prior to service, were clearly and unmistakably aggravated beyond its natural progression by an in-service injury."  The rationale also appears to alternate between references to the right ankle disability and the feet calluses in a manner that confuses the theories of service connection based upon direct service-incurrence and service-aggravation of a preexisting disability.  

Altogether, the April 2012 examination reports and May 2012 addendum opinion are incomprehensible, because they seem to combine the negative nexus opinion for a non-preexisting right ankle disability with the negative aggravation opinion for preexisting calluses of the feet.  Thus, the examiner's opinion is inadequate.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, the examiner's May 2012 addendum opinion inappropriately cited a lack of documentation of injuries of the ankle and the soles of the feet in the service treatment records, and that there was "no clear documentation of continuous treatment since service."  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the U. S. Court of Appeals for Veterans Claims (CAVC) found an examination inadequate where, as here, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of a claimed disability, both during and since service, even where not corroborated by contemporaneous medical evidence such as treatment records.  It appears the examiner did not consider the Veteran's competent statements of experiencing an in-service right ankle injury and of having pain in the feet and right ankle during and following service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Rather, the examiner appears to have limited consideration of evidence to the documented medical records.  

The Board must request the AMC to arrange a new VA examination and opinion that recognizes the right ankle disability claim is based of a theory of service-incurrence, whereas the claimed feet calluses disability is a preexisting disability that should instead be considered on a theory of service-aggravation.  
In providing an opinion, the examiner should consider the Veteran's lay statements of feet pain during and since service when considering possibility of aggravation of preexisting bilateral pes planus.  See Jandreau, 492 F.3d 1372; Barr, 21 Vet. App. 303; 38 C.F.R. § 3.159(a)(2).  Similarly, the examiner should also consider the Veteran's lay statements of experiencing a right ankle injury during service and experiencing right ankle pain during and since service, when considering whether his current right ankle disability is etiologically linked to service.  Id.  The examiner should consider the September 2012 DBQ report by Dr. S.C. for the Veteran's right ankle and foot disabilities.

IV.  VA Examination of Service-Connection Migraine Headaches

The Veteran seeks a higher initial rating beyond 10 percent for his migraine headaches, as he asserts he has frequent prostrating attacks.  The Board notes the Veteran's service-connected migraine headaches has been assigned an initial rating of 10 percent, under 38 C.F.R. § 4.124a, DC 8100 (migraines).  DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2012).

At his August 2010 examination, the Veteran complained of headaches that average approximately once a month; have a prodrome of flashing lights; are right frontal in location and throbbing in character; build rapidly to a crescendo and are very severe; and at their peak, he is intolerant of bright light and loud noises and become nauseous.  The examiner noted he takes prescription medications that tend to make him drowsy, but once he falls asleep, the headaches subside with overnight sleep.  Thus, his medications seem to contribute to the notion that the Veteran must prostrate himself whenever he has migraine headaches.  Also, the examiner commented that when he has the headaches, "[h]e is essentially incapacitated and lies quietly in a quiet room until he falls asleep."  

However, the August 2010 examiner's latter findings of incapacitation from his headaches seems inconsistent with the diagnosis of "non-prostrating" migraine headaches.  The examiner's findings are also inadequate to resolve the claim, since no rationale is provided for the conclusion that the headaches are not prostrating in nature.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124; See Barr, 21. Vet. App. at 303.

On remand, then, a new examination is requested to determine the severity of the Veteran's service-connected migraine headaches.  In particular, the examiner must determine whether these migraines can be characterized as producing "characteristic prostrating attacks," and if so, the frequency of any prostrating attacks.  Moreover, the examiner must make a finding on whether these migraines can be characterized as "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," as must be established to warrant the maximum, 50 percent rating.  Another VA examination should be provided to make the necessary findings for properly rating the Veteran's migraines under DC 8100.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case (SOC) concerning whether he is entitled to an initial rating higher than 20 percent for his service-connected lumbar strain.

Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right ankle disability.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of in-service right ankle injury and pain during and since service, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner is requested to provide an opinion as to the following:  

a) Specify the diagnosis for any current right ankle disability.  Confirm if the Veteran has right ankle arthritis.

b) Whether any diagnosed right ankle disability is at least as likely as not (a 50 percent or more likelihood) related to alleged right ankle injury sustained by the Veteran in service; or is otherwise related to service?  Why or why not?

The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current feet calluses disability.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of in-service feet injuries and foot pain during and since service, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner is requested to provide an opinion as to the following:  

a) Specify the diagnosis for any current disability, if any, for his claimed calluses of the feet.  The examiner should state if he does not have any current disability to account for his claimed calluses of the feet.

b) Did the Veteran's pre-existing calluses of the feet permanently increase in severity during military service? 

The examiner should presume that the Veteran had pre-existing calluses of the feet, because they were noted on a December 1977 service enlistment examination report.
   
c) If there was a measurable increase in severity for his calluses of his feet during military service, was this permanent increase in severity due to the natural progression of the disability? 

The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.
 
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule another VA compensation examination to reassess the nature, frequency and severity of the symptoms of the Veteran's service-connected migraine headaches disability.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.124a (neurological conditions and convulsive disorders) (2012), for DC 8100 (migraines).  

The examiner should make specific findings concerning the frequency and nature of the Veteran's migraine headaches as follows:

a) Specifically comment on whether the Veteran has any "characteristic prostrating attacks," and if he does, specify their frequency.  

b) Specific findings are requested on whether the migraine headaches are very frequent, completely prostrating, and/or prolonged, and productive of severe economic inadaptability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC), with notice of all relevant actions taken on the claims on appeal since issuance of the June 2012 SSOC.  Give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

